
	

114 S3534 IS: To amend title 31, United States Code, to permit the Secretary of the Treasury to locate and recover certain assets of the United States Government.
U.S. Senate
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3534
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2016
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title 31, United States Code, to permit the Secretary of the Treasury to locate and
			 recover certain assets of the United States Government.
	
	
 1.Increase and streamline recovery of unclaimed assets owed to the United StatesSection 3711 of title 31, United States Code, is amended by adding at the end the following:  (j)(1)The Secretary of the Treasury (referred to in this subsection as the “Secretary”) may locate and recover assets of the United States Government on behalf of any executive, judicial, or legislative agency in accordance with such procedures as the Secretary considers appropriate.
 (2)Notwithstanding any other provision of law concerning the depositing or collection of Federal payments, including section 3302(b), the Secretary may retain a portion of the amounts recovered under this subsection to cover the administrative and operational costs of the Secretary associated with locating and recovering assets of the United States Government.
 (3)The Secretary shall use any funds appropriated to the Secretary to carry out this subsection. (4)Any savings associated with carrying out this subsection shall be transferred to the general fund of the Treasury for the purpose of deficit reduction..
		
